Exhibit 10-p-2

 

For Persons Not With a Change of Control Agreement

 

ROCKWELL COLLINS, INC.

 

PERFORMANCE UNIT AGREEMENT

 

[Date]

 

Target Payment:

 

PERSONAL AND CONFIDENTIAL

 

[Name]

 

Dear [Nickname]:

 

We are pleased to confirm that, as a key employee of Rockwell Collins, Inc. and
its subsidiaries (“Rockwell Collins” or the “Company”), you have been granted a
performance unit award payable in a lump sum amount in cash and/or in stock (as
defined in paragraph 4) under the Rockwell Collins 2001 Long-Term Incentives
Plan (the “Plan”). Any payout of your performance unit is based on the
achievement by Rockwell Collins of the goals for Cumulative Sales and Return on
Sales for its fiscal years of              through              [covering three
fiscal years] (the “Performance Period”) as set forth in the matrix attached as
Exhibit A (the “Matrix”). Any payout based on performance pursuant to the Matrix
is to be further adjusted based on Shareowners Return as specified below. The
terms and conditions of your award are as set forth in more detail below.

 

1. Confirmation of Award. Together with any letter transmitting this document to
you, this performance unit agreement (this “Agreement”) confirms your award in
accordance with the terms as set forth herein.

 

2. Amount Payable Pursuant to Award. Subject to the provisions of paragraphs 5
through 12, the amount payable to you pursuant to your award shall be determined
as follows:

 

(a) The percentage of target award earned will be the percentage found at the
intersection in the Matrix of the final results achieved for Cumulative Sales
and for Return on Sales for the Performance Period (as determined pursuant to
paragraph 3).

 

(b) If the final results achieved for the Performance Period fall between the
levels of performance specified in the Matrix, the percentage of target award
payable will be interpolated consistent with the range in which the Cumulative
Sales and Return on Sales falls as conclusively determined by the Committee (as
defined below).

 

(c) No amount shall be payable for the Performance Period if the Cumulative
Sales or Return on Sales (as determined pursuant to paragraph 3) for the
Performance Period is less than the minimum level for the Performance Period as
indicated in the Matrix.



--------------------------------------------------------------------------------

(d) The payment as determined for achievement against goals for Cumulative Sales
and for Return on Sales for the Performance Period will be further adjusted for
the Company’s Total Shareowners Return performance (as determined pursuant to
paragraph 3) relative to the 10 peer companies listed on Exhibit B. If relative
performance is among the top 3 of the peer companies, the payment will be
adjusted upward by 20%. If relative performance is among the middle 4 of the
peer companies, there will be no adjustment to the payment. If relative
performance is among the lowest 3 of the peer companies, the payment will be
reduced by 20%. If the relative performance is not one of the top 3 companies or
one of the lowest 3 companies, it will be deemed to be in the middle group of
companies.

 

Subject to the provisions of paragraphs 5 through 12, the amount payable to you
pursuant to this performance award with respect to the Performance Period shall
be paid in a lump sum, less applicable taxes, by Rockwell Collins as soon as
practicable after the end of the Performance Period and after receipt of the
accountants’ letter for the Performance Period pursuant to paragraph 13.

 

3. Definitions and Determination of Financial Performance. “Cumulative Sales”
means, for the Performance Period, the total Sales as reported by the Company in
its audited financial statements. “Return on Sales” means, for the Performance
Period, the rate determined by dividing Net Income by Sales. Both Net Income and
Sales will be the three year cumulative values as reported in the Company’s
audited financial statements after adjusting for extraordinary income and
expense items. The foregoing definitions and measures will exclude major
acquisitions and divestitures, however, they will include post-acquisition
growth.

 

“Shareowners Return” is measured by adding (i) the total stock price growth for
the Performance Period, measured by comparing the average stock price during
October 20     to the average stock price during September 20    , and (ii)
dividends paid, measured as if reinvested in stock at the payment date. In the
event of substantial changes causing an inability to calculate Shareowners
Return for one or more of the peer companies listed on Exhibit B (or in the
event of spinoffs or similar transactions causing a peer company to split into
two or more peer companies), the list of peer companies shall be adjusted
accordingly to take such events into account and the new group of peer companies
shall for purposes of paragraph 2(d) be divided into a top, middle and lowest
third; provided, however, that if such new group of peer companies is not
equally divisible into three parts, then the excess number of peer companies
shall be assigned to the middle third.

 

In connection with the receipt of the accountants’ letter for the Performance
Period pursuant to paragraph 13, the committee of the Board of Directors of
Rockwell Collins administering the Plan (which committee is herein called the
“Committee” and which, on the date hereof, is the Compensation Committee) shall
determine the Cumulative Sales, Return on Sales and the Shareowners Return
results and ranking for the Performance Period after taking into account any
adjustment as contemplated in paragraph 10.

 

4. Payment of Award. The award is payable in cash and/or in Common Stock of the
Company. The Committee will determine whether payment will be made in stock and
whether such payment in Common Stock will be automatic or elected at the
discretion of each

 

2



--------------------------------------------------------------------------------

recipient. The number of shares of Common Stock of the Company to be issued
pursuant to the payment made in the form of Common Stock is to be determined by
dividing (1) the payment amount, net of income tax withholdings (which are to be
paid in cash), to be paid in the form of Common Stock of the Company by (2) the
Fair Market Value (as defined in the Plan) of the Common Stock of the Company on
the day immediately preceding the payout date for the Performance Unit.

 

5. Transferability of Award. This performance award shall not be transferable by
you except by will or by the laws of descent and distribution.

 

6. Termination of Employment for Death, Disability, Retirement or Elimination of
Position. If your employment by the Company terminates during the Performance
Period by reason of your death, disability, retirement under a retirement plan
of the Company or the elimination of your position, you will be entitled to
receive as soon as practicable after the end of the Performance Period and after
receipt of the accountants’ letter for the Performance Period pursuant to
paragraph 13 a payment, if any, that would otherwise be payable pursuant to
paragraph 2, but such amount shall be pro rated for the portion of the
Performance Period that elapsed prior to this termination of employment.

 

7. Termination of Employment for Other Reasons. Except as otherwise provided in
paragraphs 9 through 12, if your employment by the Company terminates during the
Performance Period other than by reason of your death, disability, retirement
under a retirement plan of the Company or the elimination of your position, you
will not be entitled to any payment pursuant to paragraph 2 with respect to the
Performance Period.

 

8. Forfeiture of Award for Detrimental Activity. If you engage in detrimental
activity (as defined in this paragraph 8) at any time (whether before or after
termination of your employment), you will not be entitled to any payment
hereunder and you will forfeit all rights with respect to the performance award
under this Agreement. For purposes of this paragraph 8, “detrimental activity”
shall mean willful, reckless or grossly negligent activity that is determined by
the Committee to be detrimental to or destructive of the business or property of
the Company. Any such determination of the Committee shall be final and binding
for all purposes. Notwithstanding the foregoing, no payment hereunder shall be
forfeited or become not payable by virtue of this paragraph 8 on or after the
date of a Change of Control (as defined in the Plan) unless the “Cause” standard
set forth in paragraph 11(b) is satisfied.

 

9. Transfer of Employment; Leave of Absence. For the purposes of this Agreement,
(a) a transfer of your employment from Rockwell Collins to a subsidiary or vice
versa, or from one subsidiary of Rockwell Collins to another, without an
intervening period, shall not be deemed a termination of employment, and (b) if
you are granted in writing a leave of absence, you shall be deemed to have
remained in the employ of Rockwell Collins or a subsidiary of Rockwell Collins
during such leave of absence. If your level of employment changes, the Company
may adjust your target payment hereunder to pro rate the portion of the
Performance Period that elapses (i) prior to the change in employment status at
the old target payment level and (ii) after the change at the new target payment
level, if any. Any promotion to the ranks of “Designated Senior Executive”
requires committee action to adjust the target payment hereunder.

 

3



--------------------------------------------------------------------------------

10. Adjustments. (a) Adjustments (which may be increases or decreases) may be
made by the Committee in the Cumulative Sales and Return on Sales as well as in
the Shareowners Return and list of peer companies, to take into account changes
in law and accounting and tax rules and to make such adjustments as the
Committee deems necessary or appropriate to reflect the inclusion or exclusion
of the impact of extraordinary or unusual items, events or circumstances,
including, without limitation, acquisitions or divestitures by or other material
changes in the Company or peer companies, provided that no adjustment shall be
made which would result in an increase in your compensation if your compensation
is subject to the limitation on deductibility under Section 162(m) of the
Internal Revenue Code, as amended, or any successor provision, for the year with
respect to which the adjustment occurs.

 

(b) Subject to the provisions of paragraph 11, the determination of the
Committee as to the terms of any adjustment made pursuant to this paragraph 10
shall be binding and conclusive upon you and any other person or persons who are
at any time entitled to receipt of any payment pursuant to the award.

 

11. Change of Control. (a) Notwithstanding any other provision, in the event
that during the Performance Period your employment is terminated on or after a
Change of Control (as defined in the Plan) (i) by the Company other than for
Cause (as defined in paragraph 11(b)) or (ii) by you for Good Reason (as defined
in paragraph 11(c)), your award shall become nonforfeitable and shall be paid
out on the date your employment is so terminated as if the Performance Period
hereunder had been completed or satisfied and as if the Cumulative Sales and
Return on Sales as well as Shareowners Return for the Company for the
Performance Period were sufficient to enable a payment to you pursuant to
paragraph 2 of the amount that is equal to your 360% of your “Target Payment”
set forth on the first page of this letter.

 

(b) For purposes of paragraphs 8 and 11(a), termination for “Cause” shall mean:

 

(i) your willful and continued failure to perform substantially your duties with
the Company or one of its affiliates (other than any such failure resulting from
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to you by the Company which specifically
identifies the manner in which the Company believes that you have not
substantially performed your duties, or

 

(ii) your willful engaging in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of you,
shall be considered “willful” unless it is done, or omitted to be done, by you
in bad faith or without reasonable belief that your action or omission was in
the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board or upon the
instructions of the Chief Executive Officer or a senior officer of the Company
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.

 

4



--------------------------------------------------------------------------------

(c) For purposes of this Agreement, “Good Reason” shall mean:

 

(i) the assignment to you of any duties inconsistent in any respect with your
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities generally in effect prior to any Change of
Control, or any other action by the Company which results in a diminution in
such position, authority, duties or responsibilities, excluding for this purpose
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by you;

 

(ii) any failure by the Company to maintain your compensation at a level
consistent with that generally in effect prior to any Change of Control, other
than an isolated, insubstantial and inadvertent failure not occurring in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by you;

 

(iii) the Company’s requiring you to be based at any office or location other
than as provided on the day preceding the Change of Control hereof or the
Company’s requiring you to travel on Company business to a substantially greater
extent than required immediately prior to the Change of Control;

 

(iv) any purported termination by the Company of your employment otherwise than
for Cause; or

 

(v) any failure by the Company to comply with and satisfy Section 17(b) of this
Agreement.

 

For purposes of this paragraph 11(c), any good faith determination of “Good
Reason” made by you shall be conclusive.

 

(d) Notwithstanding any other provision, if a Change of Control (as defined in
the Plan) occurs during the Performance Period the Cumulative Sales and Return
on Sales for the Company for the Performance Period shall be deemed to be not
less than the 100% level set forth in the attached Matrix and the Company’s
Shareowners Return shall be deemed to rank among the top 3 of the peer
companies.

 

12. Divestiture. In the event that your principal employer is a subsidiary of
Rockwell Collins that ceases to be such, then your employment shall be deemed to
be terminated for all purposes as of the date on which your principal employer
ceases to be a subsidiary of Rockwell Collins (herein called the Divestiture
Date) and your award shall become nonforfeitable and shall be paid out on the
Divestiture Date (x) as if the Performance Period hereunder had been completed
or satisfied and as if the Cumulative Sales and Return on Sales as well as
Shareowners Return for the Company for the Performance Period were sufficient to
enable a payment to you pursuant to paragraph 2 of the amount that is equal to
100% of your “Target Payment” set forth on the first page of this letter, but
(y) pro rated for the portion of the Performance Period that elapsed prior to
the Divestiture Date, all as conclusively determined by the Committee.

 

13. Accountants’ Letter. As soon as practicable after the end of the Performance
Period, the Committee shall obtain a letter or other communication from the
Company’s Senior Vice President and Chief Financial Officer or the Vice
President, Finance and Controller, or one of their successors or designees, to
the effect that such person has reviewed the determination for

 

5



--------------------------------------------------------------------------------

the Performance Period of the Cumulative Sales and Return on Sales as well as
Shareowners Return results and ranking of the Company and that in such person’s
opinion such determinations have been made in accordance with paragraph 3.

 

13. Employment Rights. You shall not have any rights of continued employment
with the Company as a result of this award, other than the payment rights
expressly contemplated herein.

 

14. Tax Withholding. Upon any payment to you of cash and/or Common Stock of the
Corporation hereunder, Federal income and other tax withholding (and state and
local income tax withholding, if applicable) may be required by the Company in
respect of taxes on income realized by you. The Company may withhold such
required amounts from your payments.

 

15. Governing Law. This Agreement and the award provided for hereunder shall be
governed by and construed in accordance with the laws of the State of Iowa.

 

16. Successors.

 

(a) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

(b) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

 

17. Entire Agreement. This Agreement and the other terms applicable to
performance units granted under the Plan embody the entire agreement and
understanding between Rockwell Collins and you with respect to the performance
units, and there are no representations, promises, covenants, agreements or
understandings with respect to the performance units other than those expressly
set forth in this Agreement and the Plan.

 

Sincerely yours, ROCKWELL COLLINS, INC. Gary R. Chadick Senior Vice President,
General Counsel and Secretary Rockwell Collins, Inc. 400 Collins Road NE, M/S
124-323 Cedar Rapids, IA 52498-0001

 

6